      Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                          x

UNITED STATES OF AMERICA            :     18 Cr. 0016 (RJS)

            -v-

AKAYED ULLAH,

                  Defendant.

                                    x


         SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
      DEFENDANT'S MOTION FOR JUDGEMENT OF ACQUITTAL
                   PURSUANT TO RULE 29(c)


                               FEDERAL DEFENDERS OF NEW YORK, INC.
                               52 Duane Street - 10th Floor
                               New York, New York 10007
                               Tel.: (212) 417-8700
                               A ttorney for Defendant
                                 AKAYED ULLAH

COLLEEN P. CASSIDY,
    Of Counsel

TO:   GEOFFREY BERMAN, ESQ.
      United States Attorney
      Southern District of New York
      One St. Andrew's Plaza
      New York, New York 10007

      Attn: SHAWN G. CROWLEY, ESQ.,
            REBEKAH DONALESKI, ESQ.
            GEORGE TURNER, ESQ.,
            Assistant United States Attorneys
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 2 of 24



                           TABLE OF CONTENTS

TABLE OF AUTHORITIES                                                            ii

I.    The Categorical Approach Determines Whether a Predicate Offense
      Qualifies Under the Force Clause.                                          3

II.   None of the Predicate Offenses Qualify Under the Force Clause              4

      A.    The jury acquitted Mr. Ullah of the § 924(c) count in relation to
            Count I, Providing Material Support to a Terrorist Organization,
            which is not a "crime of violence."                                  4

      B.    Counts II and IV, Use of a Weapon of Mass Destruction (18
            U.S.C. § 2332a) and Destruction of Property by Use of
            Explosive (18 U.S.C. § 844(i)) do not qualify under the force
            clause because they do not require the use of force against "the
            person or property of another."                                      5

      C.   The sections of 18 U.S.C. § 1992 of which Mr. Ullah was
           convicted in Count V, (a)(2) and (a)(7), in violation of do
           not categorically require the use of physical force because
           it section (a)(2)requires only a reckless state of mind and
           section (a)(7) prohibits the intentional commission of "any
           act," which can be an act of omission.                                8

      D.    The offense charged in Count III, placing an explosive in a
            place of public use or public transportation system in violation
            of 18 U.S.C. § 2332f(a)(1), does not qualify under the force
            clause because it does not require the use of force against "the
            person or property of another."                                     12

      E.    Attempt to commit any of the offenses of conviction is not a
            crime of violence under the force clause.                           13

CONCLUSION                                                                      17
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 3 of 24




                          TABLE OF AUTHORITIES
CASES

Bailey v. United States, 516 U.S. 137 (1995)                                    10

Barrett v. United States, 139 S.Ct. 2774 (2019)                                  1

Chambers v. United States, 555 U.S. 122 (2009)                                  10

Chrzanoski v. Ashcroft, 327 D.3d 188, 197 (2d Cir. 2003)                10, 11, 12

Descamps v. United States, 570 U.S. 254 (2013)                                4, 7

Gomez v. United States, No. 16-56503, Dkt. Entry 13 (9' Cir. July 18, 2019)      6

Holder v. Humanitarian law Project, 561 U.S. 1, 130 S.Ct. 2705 (2010)            5

Hylor v. United States, 896 F.3d 1219 (11th Cir. 2018)                          15

Hylton v. Sessions, 897 F.3d 57 (2d Cir. 2018)                          3, 4, 7, 11

Jobson v. Ashcroft, 326, F.3d 367 (2d Cir. 2003)                                 8

Leocal v. Ashcroft, 543 U.S. 1 (2004)                                           10

Russell v. United States, 471 U.S. 858 (1985)                                    6

United States v. Acosta, 470 F.3d 132 (2d Cir. 2006)                             3

United States v. Aldrich, 566 F.3d 976 (11th Cir. 2009)                          7

United States v. Alfonso, 2019 WL 1916100 (D. Conn. April 30, 2019)             15

United States v. Anderson, 787 F.3d 51 (2d Cir. 2014)                           14

United States v. Begay, 2019 WL 3884261                                          9

                                        ii
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 4 of 24



United States v. Davis, 139 S. Ct. 2319 (2019)                           passim

United States v. Dean, 591 Fed. Appx. 11, 15 (2d Cir. 2014)                     6

Unites States v. Barrett, 903 F.3d 166 (2d Cir. 2018)                         1, 2

United States v. Barrett, _ F.3d _ 2019 WL 4121728 (2d Cir. Aug. 30, 2019)    1,2

United States v. Farhane, 634 F.3d 127 (2d Cir. 2011)                        5, 14

United States v. Gonzalez, 520 U.S. 1 (1997)                                    7

United States v. Hill, 890 F.3d 51 (2d Cir. 2018)                               3

United States v. Jackson, 560 F.2d 112 (2d Cir. 1977)                    14, 15

United States v. Mayo, 901 F.3d 218 (3d Cir. 2018)                             11

United States v. Moreno, 821 F.3d 223 (2d Cir. 2016)                            8

United States v. Pawlowski, 682 F.3d 205 (3rd Cir. 2012)                        7

United States v. Paul Rosenfeld, Dkt No. 7:19 Cr. 69 (S.D N Y)                 12

United States v. Salas, 889 F.3d 681 (10th Cir. 2018)                           6

United States v. St. Hubert, 918 F.3d 1174 (11th Cir. 2019)                    15

United States v. Stallworth, 543 F.2d 1038                                     15

United States v. Taylor, 848 F.3d 476 (1st Cir. 2017)                           3

United States v. Teague, 469 F.3d 205 (1st Cir. 2006)                          11

United States v. Weisinger, 586 Fed. Appx. 733, 739 (2d Cir. 2014)              7

United States v. Yousef, 327 F.3d 56 (2d Cir. 2003)                            14


                                        iii
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 5 of 24




STATUTES AND OTHER AUTHORITIES

18 U.S.C. § 16 (a)                                                           9, 10

18 U.S.C. § 844(i)                                                         2, 5, 16

18 U.S.C. § 924(c)                                                         passim

18 U.S.C. § 924 (e)(2)(B)(i)                                                    10

18 U.S.C. § 1992                                                            2, 8, 9

18 U.S.C. § 1992(a)(2)                                                       8, 16

18 U.S.C. § 2332a                                                             2, 5

18 U.S.C. § 2332a                                                            6, 16

18 U.S.C. § 2332f(a)(1)                                                      2, 12

18 U.S.C. § 2339A(b)(1)                                                          5

18 U.S.C. § 2339B(a)(1)                                                          5

18 U.S.C. § 2332f(a)                                                        12, 16

18 U.S.C. § 2332f(e)(6)                                                         12

Conn. Gen. Stat. § 53a-61(a)(1)                                             10, 11

Model Penal Code § 5.01(2)(c)                                                   14

Leonard B. Sand et al., Modern Federal Jury Instructions (Criminal) 10.1
at 10-3 (2018)                                                                  14

https://www.nytimes.com/2019/05/29/us/politics/immolation-white-house.
html                                                                           13


                                       iv
          Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 6 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                          x

UNITED STATES OF AMERICA               :       18 Cr. 0016 (RJS)




AKAYED ULLAH,

                   Defendant.

                                       x




      This memorandum is submitted to supplement Mr. Ullah's motion for a

judgment of acquittal, in light of the Supreme Court's decision in United States v.

Davis, 139 S. Ct. 2319, 2336 (2019). Davis struck down the residual clause of 18

U.S.C. § 924(c) as unconstitutionally vague. Before Davis, the Second Circuit in

United States v. Barrett, 903 F.3d 166 (2d Cir. 2018) ("Barrett I") had upheld the

constitutionality of the residual clause and held that the jury should decide

whether the predicate offense was a crime of violence under that clause. Davis

overruled BarrettIand shortly thereafter the Supreme Court vacated and

remanded Barrett in light of Davis. Barrett v. United States, 139 S.Ct. 2774

(2019) The Second Circuit just issued a new opinion in United States v. Barrett,

   F.3d     2019 WL 4121728 (2d Cir. August 30, 2019) ("Barrett II"), holding


                                           1
         Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 7 of 24



that the residual clause of § 924(c) is unconstitutional under Davis and therefore

Hobbs Act robbe-y conspiracy is not a crime of violence under that statute. After

Davis and Barrett II, the only basis for a conviction on Count VI, using or

carrying a destructive device during and in relation to a crime of violence in

violation of 18 U.S.C. § 924(c), would be a finding that at least one of the Counts

of conviction qualified as a crime of violence under the force clause (also called

the "elements clause") of § 924(c).

      Relying on Barrett I, this Court submitted to the jury the question whether

each offense of conviction, as committed, constituted a crime of violence under

the residual clause, as one of the elements of the § 924(c) count charged in Count

VI. Tr. 947-49.' The jury answered special interrogatories specifying whether the

destructive device was used in furtherance of each count. The jury found Mr.

Ullah guilty of Count VI, the § 924(c) count, specifically finding that the he used

or carried the device in furtherance of Counts II, III, IV, and V. Tr. 997. The jury

found that CountIwas not a crime of violence. Id. All the jury's findings that

Counts II, III, IV and V are crimes of violence are invalid under Davis and must be

set aside.

      This Court made alternative findings that Counts III and V qualified as



1     "Tr." refers to the trial transcript.

                                              2
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 8 of 24



crimes of violence under the "force" clause. Tr. 947. The Court made no such

findings with respect to Counts I, II, and TV. For the reasons that follow, Davis

requires that Count VI be vacated based on the lack of a qualifying predicate.

I.    The Categorical Approach Determines Whether a Predicate Offense
      Qualifies Under the Force Clause.

       After Davis, an offense qualifies as a crime of violence only if it satisfies

§ 924 (c)(3)(A)'s force clause; that is, only if it "has as an element the use,

attempted use, or threatened use of physical force against the person or property of

another." In determining whether an offense satisfies the force clause, this Court

applies the categorical approach. United States v. Hill, 890 F.3d 51, 55 (2d Cir.

2018). "That means we consider the elements of the crime of conviction, not the

facts of how it was committed." United States v. Taylor, 848 F.3d 476, 491(1st

Cir. 2017). Courts look "only to the statutory definitions -- i.e., the elements -- of

the offense, and not to the particular underlying facts." Hill, 890 F.3d at 55."Under

the categorical approach, courts identify the minimum criminal conduct necessary

for conviction under a particular statute." Hylton v. Sessions, 897 F.3d 57, 60 (2d

Cir. 2018), quoting Hill and United States v. Acosta, 470 F.3d 132, 135 (2d Cir.

2006). If the statute sweeps more broadly than the force clause, a conviction under

that statute cannot count as a predicate, regardless of the defendant's actual

conduct. Descamps v. United States, 570 U.S. 254, 261 (2013).

                                           3
         Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 9 of 24



       A statute that "on its face extends to conduct beyond" the definition in the

force clause cannot be a crime of violence. Hylton, 897 F.3d at 63 Where a statute

has indeterminate reach the court should look to case law to determine whether

there is a "realistic probability" that the statute would apply to such conduct. Id.

But where the statute's language makes its breadth unambiguous, there is no

burden to show how it has been applied in a specific case. Id. at 65. Such a

requirement would be "fundamentally inconsistent with formal categorical

analysis." Id. at 65.

II.   None of the Predicate Offenses Qualify Under the Force Clause

       A.    The jury acquitted Mr. Ullah of the § 924(c) count in relation to
             Count I, Providing Material Support to a Terrorist Organization,
             which is not a "crime of violence."

      The jury found that this predicate was not a crime of violence even under

the residual clause. Nor did the Court make a finding that this offense was a crime

of violence under the force clause. And, as the government concedes, the offense

of providing material support to a terrorist organization clearly does not require

the use of force and therefore does not qualify under the force clause of § 924(c).

      A conviction for providing material support to a terrorist organization can

be based on providing, among other things, "any property, tangible or intangible,

or service, including currency or monetary instruments or financial securities,


                                          4
          Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 10 of 24



financial services, lodging, training, expert advice or assistance, safehouses, false

documentation or identification information" to any organization designated by

the Secretary of State as a foreign terrorist organization. 18 U.S.C. § 2339A(b)(1),

2339B(a)(1). Provision of material support has been held to include medical care,

United States v. Farhane, 634 F.3d 127 (2d Cir. 2011), training about how to

resolve disputes peacefully and to petition for relief, and political advocacy as

long as it is "performed in coordination with, or at the direction of, a foreign

terrorist organization." Holder v. Humanitarian law Project, 561 U.S.1, 130 S. Ct.

2705, 2707 (2010). Clearly, commission of this offense does not require the use of

force.
         B.    Counts II and IV, Use of a Weapon of Mass Destruction (18
               U.S.C. § 2332a) and Destruction of Property by Use of Explosive
               (18 U.S.C. § 844(i)) do not qualify under the force clause because
               they do not require the use of force against "the person or
               property of another."

         As the government concedes, the offense charged in Count IV, federal arson

in violation 18 U.S.C. § 844(i), is not a crime of violence under the force clause.

This is because federal arson includes the malicious destruction, by means of fire

and explosive, of "any building, vehicle, or other real and personal property used

in interstate and foreign commerce" and can be committed against the defendant's

own property. (Emphasis added). Id. Therefore it does not require the use of


                                          5
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 11 of 24



physical force "against the person or property of another." Russell v. United

States, 471 U.S. 858, 859-62 (1985). See also United States v. Salas, 889 F.3d

681, 683-84 (10th Cir. 2018) (recognizing government concession that 'arson does

not require, as an element, the use of force against the property 'of another");

Gomez v. United States, No. 16-56503, Dkt. Entry 13 (9th Cir. July 18, 2019)

(government stipulation that federal arson is not a crime of violence after Davis).


      The offense charged in Count II, use of a weapon of mass destruction in

violation of 18 U.S.C. § 2332a, is likewise committed by using such a device

"against any person or property within the United States." Like the arson statute,

this offense by its terms can be committed against the property of the defendant

himself and therefore need not be committed "against the person or property of

another," as required under the force clause of section 924(c). Despite use of the

same language in both statutes -- "any property" and "any person or property" --

the government has not conceded that this offense does not qualify under the force

clause. But clearly this offense is not limited to use of a weapon against "the

person or property of another." The Second Circuit and other Circuits have held

that the plain language of the term "any person" includes the defendant himself, in

the statute defining sexual contact as the intentional touching of parts of "any

person." United States v. Dean, 591 Fed. Appx. 11, 15 (2d Cir. 2014);

                                          6
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 12 of 24




United States v. Weisinger, 586 Fed. Appx. 733, 739 (2d Cir. 2014) ("When the

language is plain the language controls"); United States v. Pawlowski, 682 F.3d

205, 212 (3rd Cir. 2012) (" 'any' means 'every' so "the language of the statute is

unambiguous: it is clear that 'of any person' includes a defendant himself');

United States v. Aldrich, 566 F.3d 976, 977 (11th Cir. 2009) (plain meaning of

"any person" includes the defendant). A person would be guilty of this crime, like

the arson offense, by using or attempting to use a bomb to blow up his own house

or car, or anything he owned, as long as it was located in the United States. See

also United States v. Gonzalez, 520 U.S. 1, 5 (1997) ("Read naturally, the word

`any' has an expansive meaning").


      There is no logical basis for distinguishing between arson and this statute in

terms of its failure to meet the definition of crime of violence under the force

clause. That clause requires the use of force against "the person or property of

another" and each of these statutes proscribe use of an explosive or bomb against

"any person or property." Like the federal arson offense, this offense is broader on

its face than the definition of "crime of violence" under the force clause and does

not categorically qualify. See Descamps, 570 U.S. at 261; Hylton, 897 F.3d at 63.

Therefore, neither Count II nor Count IV qualifies under the force clause.



                                          7
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 13 of 24




      C.     The sections of 18 U.S.C. § 1992 of which Mr. Ullah was convicted
             in Count V, (a)(2) and (a)(7), do not categorically require the use
             of physical force because section (a)(2)requires only a reckless
             state of mind and section (a)(7) prohibits the intentional
             commission of "any act," which can be an act of omission.

      The offense that Mr. Ullah was convicted of in Count V -- entitled

"Terrorist Attacks and Other Violence Against a Mass Transportation System" --

is not a crime of violence under the force clause of section 924(c). Of the two

alternative subsections of the offense of which Mr. Ullah was convicted,

subsection (a)(2) requires only a reckless state of mind and subsection (a)(7)

requires only the commission of any "act" with intent to cause death or serious

bodily injury. Neither of these categorically require the use of force.


      18 U.S.C. § 1992(a)(2) prohibits the placement of any destructive device in,

upon or near a mass transportation vehicle "with intent to endanger the safety of

any person, or with reckless disregardfor the safety of human life." (Emphasis

added). An offense with a mens rea of recklessness does not qualify under the

force clause because the use of violent force must be intentional. See United

States v. Moreno, 821 F.3d 223, 228 (2d Cir. 2016) ("reckless conduct does not

constitute a crime of violence" under the identical force clause of § 16 (a));

Jobson v. Ashcroft, 326, F.3d 367, 373-74 (2d Cir. 2003) (the use of physical force

must be intentional; therefore, reckless manslaughter does not even pose a

                                          8
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 14 of 24



substantial risk that such force will be used, and does not qualify under the

residual clause of § 16(b)). See also United States v. Begay, 2019 WL 3884261, at

* 4-6 (9th Cir. 2019) (after Davis, federal second degree murder no longer

qualifies as a crime of violence because it can be reckless and the force (or

"elements") clause requires the intentional use of force). Thus, because the offense

in violation of subsection (2) can be committed with a reckless state of mind, it

does not qualify as a crime of violence under the force clause. In addition, like

Counts II and IV, it can be committed with the intent to endanger the safety of

"any person," which includes the defendant himself.


       Subsection (a)(7) of § 1992 requires only the commission of any "act" with

the intent to cause death or serious bodily injury to anyone in a terminal, structure,

track, or facility, etc. Any "act" is so broad that it includes acts that involve no use

of force and that are acts of omission. For example, a passenger on a platform

could ignore or walk away from a distraught companion who says he will jump on

the tracks, or a disgruntled MTA employee could intentionally fail to remove ice,

leave a slippery condition on the steps and say "I hope they fall down the stairs."

The statute does not even require a result, only any act plus the intent.


       The force clause requires the "use, attempted use, or threatened use of



                                           9
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 15 of 24



physical force." "[U]se denotes active employment," Bailey v. United States, 516

U.S. 137, 150 (1995), and, in the context of a provision defining "crime of

violence," "suggests a category of violent, active crimes." Leocal v. Ashcroft, 543

U.S. 1, 9, 11 (2004). Crimes that can be committed by inaction do not qualify.

See, e.g., Chambers v. United States, 555 U.S. 122, 127-28 (2009)(failure to

report to penal institution, which "[c]onceptually speaking, amounts to a form of

inaction," "does not have 'as an element the use, attempted use, or threatened use

of physical force against the person of another') (quoting 18 U.S.C. § 924

(e)(2)(B)(i))•

      Nor can an act of omission constitute the use of force. In Chrzanoski v.

Ashcroft, 327 D.3d 188, 197 (2d Cir. 2003), the Second Circuit held that a

Connecticut assault offense criminalizing intentionally causing physical injury did

not fall within 18 U.S.C. § 16(a)'s identically worded force clause. See Conn. Gen.

Stat. § 53a-61(a)(1) ("A person is guilty of assault in the third degree when ...

with intent to cause physical injury to another person, he causes such injury to

such person or a third person."). Chrzanoski reasoned: "the intentional causation

of injury does not necessarily involve the use of force," explaining that "under

Connecticut law, ... an individual could be convicted ... for injury caused not by

physical force, but by ... deliberate omission." Id. at 195. Nor was that improbable:

                                         10
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 16 of 24




"human experience suggests numerous examples of intentionally causing physical

injury without the use of force, such as a doctor who deliberately withholds vital

medicine from a sick patient." Id. at 196. See also, e.g., United States v. Mayo, 901

F.3d 218, 230 (3d Cir. 2018) (Pennsylvania aggravated assault statute that

"criminalizes certain acts of omission" does not satisfy force clause); United

States v. Teague, 469 F.3d 205, 208 (1st Cir. 2006) (Texas child endangerment

statute that "captures ... negligent omissions" does not satisfy force clause).


       Likewise, an employee with a duty to keep the station safe could

maliciously fail to do so -- could commit the "act" of going home without clearing

the ice, for example -- with the intent that people be seriously injured. Or an

employee could omit to turn on a switch or signal with the intent to cause a crash.

This would be an act of omission but not the use of force, and would not qualify as

a crime of violence under the force clause. Because the statute's proscription of

any "act" on its face applies to acts that do not necessarily use, threaten, or attempt

to use force, it categorically fails to satisfy the force clause. Hylton, 897 F.3d at

63.




                                           11
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 17 of 24




      D.     The offense charged in Count III, placing an explosive in a place
             of public use or public transportation system in violation of 18
             U.S.C. § 2332f(a)(1), does not qualify under the force clause
             because it does not require the use of force against "tie person or
             property of another."

      The offense charged in Count III prohibits delivering, placing, discharging,

or detonating an explosive or other lethal device in a place of public use or public

transportation system or attempting to do so, "with intent to cause death or serious

bodily injury or to cause extensive destruction of such a place." 18 U.S.C. §

2332f(a). The minimum conduct necessary to commit this offense is the placement

of an explosive device "in a place of public use" with the intent to cause death or

serious bodily injury. Id.

      A place of public use includes "those parts of any building, land, street,

waterway, or other location that are accessible or open to members of the public,

whether continuously, periodically, or occasionally." 18 U.S.C. § 2332f(e)(6). The

statute does not require intent to cause death or serious bodily injury "to another"

but includes the perpetrator himself. Thus, this statute categorically applies to one

who would use such a device to blow himself up or burn himself to

death in the middle of the Washington mall or other open public space. Again,

such an act is not improbable but is within "human experience." Chrzanoski 327

F.3d at 195. See u.c., e.g., United States v. Paul Rosenfeld, Dkt No. 7:19 Cr. 69


                                         12
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 18 of 24




(S.D.N.Y.), entries # 1, 18, 27 atII 32-37 (defendant manufactured a bomb with

the intent to blow it and himself up on the National Mall in protest of election

laws); https://www.nytimes.com/2019/05/29/us/politics/immolation-white-house.

html (report of a man who set himself on fire at ellipse in front of White House).

      E.     Attempt to commit any of the offenses of conviction is not a crime
             of violence under the force clause.

       Each of the offenses charged in CountsI through V were charged as

attempts in the alternative. Tr. 924-25, 928-29, 931-32. Therefore, the jury's

verdict on each offense could have been based on only an attempt to commit the

offense, which does not meet the requirements of the force clause. The jury was

instructed that it could convict Mr. Ullah of this count based on an attempt and

there was no special interrogatory as to whether he was convicted of the

substantive offense or the attempt. An attempt to commit each offense does not

require "the use, attempted use, or threatened use" of physical force against the

person or property of another, as required for a crime of violence under § 924(c).

      There are only two elements of a federal attempt offense: "[T]he defendant

`(a) had the intent to commit the object crime and (b) engaged in conduct

2
      This case was handled by the Federal Defenders office and a plea was
negotiated to lesser charges in the information to avoid an indictment on more
serious charges of attempted arson and attempted use of a weapon of mass
destruction.

                                         13
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 19 of 24



 amounting to a substantial step towards its commission.'" United States v.

 Anderson, 787 F.3d 51, 73 (2d Cir. 2014), quoting Farhane, 634 F.3d at 145.

 Thus, "[a] defendant may be convicted of attempt even where significant steps

necessary to carry out the substantive crime are not completed, so that 'dangerous

persons [may be apprehended] at an earlier stage . . . without immunizing them

 from attempt liability.'" United States v. Yousef 327 F.3d 56, 134 (2d Cir. 2003),

 quoting United States v. Jackson, 560 F.2d 112, 120 (2d Cir. 1977). For example,

"reconnoitering the place contemplated for the commission of the crime" shall

"not be held insufficient as a matter of law" to constitute a substantial step. Model

Penal Code § 5.01(2)(c).

       The Second Circuit, like every other federal appellate court, has adopted the

Model Penal Code's definition and standards for federal attempt. Jackson, 560

F.2d at 117-18. See generally Leonard B. Sand et al., Modern Federal Jury

Instructions (Criminal) ¶ 10.1 at 10-3 (2018). In defining what constitutes a

"substantial step," the MPC lists several examples of conduct or circumstances it

deems legally sufficient, including such reconnaissance and possessing materials

needed for the crime (so long as they are "strongly corroborative of the actor's

criminal purpose," the first element of attempt). See Model Penal Code § 5.01(2)

(c), (e) & (g). Accordingly, where would-be robbers "reconnoitered the place

                                         14
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 20 of 24



contemplated for the commission of the crime and possessed the paraphernalia to

be employed in the commission of the crime," the Second Circuit held "either type

of conduct, standing alone, was sufficient as a matter of law to constitute 'a

substantial step.' Jackson, 560 F.2d at 118-20; see also United States v.

Stallworth, 543 F.2d 1038, 1040-41 n. 5 (2d Cir. 1976).

      One can therefore attempt to commit a crime that, if completed, would be a

crime of violence, without using, threatening to use, or attempting to use physical

force. For example, a court in this Circuit has held that "the elements of attempt to

commit robbery could clearly be met without any use, attempted use, or threatened

use of violence." United States v. Alfonso, 2019 WL 1916100 at 83 (D. Conn.

April 30, 2019) (Arterton, J.). At least three judges of the Eleventh Circuit agree.

See, e.g., United States v. St. Hubert, 918 F.3d 1174, 1210-13 (11th Cir. 2019) (Jill

Pryor, J., joined by Wilson and Martin, JJ., dissenting from denial of rehearing en

bane) (attempted Hobbs Act robbery is not a § 924(c) "crime of violence" because

it does not have "as an element the use, attempted use, or threatened use of

physical force against the person or property of another"); see also Hylor v. United

States, 896 F.3d 1219, 1225-26 (11th Cir. 2018) (Jill Pryor, J., concurring)

(attempted Hobbs Act robbery does not qualify under elements clause because one

can commit this offense by "renting a getaway van, parking the van a block from

                                         15
        Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 21 of 24



the bank, and approaching the bank door before being thwarted -- without having

used, attempted to use, or threatened to use force.").

      A defendant who intends to use an explosive device against any person or

property (including his own) and downloads bomb-making instructions, acquires

some materials, and reconnoiters his target location is guilty of attempted use a

weapon of mass destruction (18 U.S.C. § 2332a) and attempted federal arson (18

U.S.C. § 844(i)) , the offenses charged in Counts II and IV. Likewise, a person

who takes the same steps and intends to place a bomb in a place of public use or a

subway system with intent to cause death or serious bodily injury or to cause

extensive destruction of such a place is guilty of attempting to bomb a place of

public use in violation 18 U.S.C. § 2332f(a), the offense charged in Count III. And

a person who takes those steps with the intent to place the explosive device in,

upon or near a mass transportation vehicle with intent to endanger the safety of

any person, or with reckless disregard for the safety of human life is guilty of

attempting to violate 18 U.S.C. § 1992(a)(2). This is despite the fact that none of

these acts -- downloading instructions, gathering some supplies, or reconnoitering

the target place -- nor the intent to do something at some future point, involves

"the use, attempted use, or threatened use" of physical force. Because Mr. Ullah's

convictions could all have been based only on attempt to commit the offenses, and

                                         16
       Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 22 of 24



the attempts do not require as an element the "use, attempted use, or threatened

use" of physical force, none of these offenses can qualify as a crime of violence

predicate for the § 924(c) count.



                                    CONCLUSION

      For the foregoing reason, a judgment of acquittal should be granted on

Count VI.




                                         /s/
                                       COLLEEN P. CASSIDY
                                       Assistant Federal Defender

                                         /s/
                                       AMY GALLICCHIO
                                       Assistant Federal Defender

                                        /s/
                                      JULIA L. GATTO
                                      Assistant Federal Defender




                                        17
       Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 23 of 24




                       CERTIFICATE OF SERVICE

     Icertify that a copy of this Supplemental Memorandum has been served by
CM/ECF on the United States Attorney/S.D.N.Y; Attention: GEOFFREY
BERMAN, ESQ., Assistant United States Attorney; One St. Andrew's Plaza, New
York, New York 10007.

Dated: New York, New York
       September 13, 2019

                               /s/
                             COLLEEN P. CASSIDY




                                     18
     Case 1:18-cr-00016-RJS Document 87 Filed 09/13/19 Page 24 of 24




                       CERTIFICATE OF SERVICE

     Icertify that a copy of this Supplemental Memorandum has been served by
CM/ECF on the United States Attorney/S.D.N.Y; Attention: GEOFFREY
BERMAN, ESQ., Assistant United States Attorney; One St. Andrew's Plaza, New
York, New York 10007.

Dated: New York, New York
       September 13, 2019

                               /s/
                             COLLEEN P. CASSIDY




                                     18
